This case presents error from the district court of Tulsa county, Okla., and is an appeal from an order of the district court refusing to dissolve an attachment. Counsel for defendant in error have filed a motion to dismiss the appeal, for the reason that no appeal or proceeding in error will lie from such an order. The motion must be sustained. See Snavely v. AbbottBuggy Co., 36 Kan. 106, 12 P. 522, wherein will be found a full discussion of this question; the court in the syllabus saying: *Page 857 
"An order of the district court overruling a motion to discharge an attachment is not reviewable in the Supreme Court until a final judgment has been rendered in the case. Brown v.Kimble, 5 Kan. 80; Edenfield v. Barnhart, 5 Kan. 225;Hottenstein v. Conard, 5 Kan. 249; Burton v. Boyd, 7 Kan. 17;Dolbee v. Hoover, 8 Kan. 124; R. R. v. Brown, 26 Kan. 456;Anderson v. Bank, 27 Kan. 162; Brown v. R. R.,29 Kan. 189; Potter v. Payne, 31 Kan. 218 [1 P. 617]; K. R. M. Co. v.R. R., 31 Kan. 90 [1 P. 274; Miller v. Noyes, 34 Kan. 13
[7 P. 692]; Anderson v. Higgins, 35 Kan. 201 [10 P. 570];Burch v. Adams, 40 Kan. 640 [20 P. 476]; Boyd v. Cook,40 Kan. 676 [20 P. 477]."
The appeal is accordingly dismissed.
All the Justices concur.